                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiffs,                                      8:18CR315

        vs.
                                                                          ORDER
DELONTA McKNIGHT,

                        Defendant.


       This matter is before the court on the request of Defendant to declare this case as complex
and to schedule a Rule 17.1 conference. (Filing No. 18, ¶ 2.) The court set the matters for hearing
today, July 10, 2019. Defendant was present with his attorney, Julie Hansen. The United States
was represented by Assistant U.S. Attorney Susan Lehr.
       The court finds that the ends of justice have been served by scheduling such a conference
and outweigh the interests of the public and the defendants in a speedy trial. The additional time
arising as a result of the scheduling of the Fed. R. Crim. P. 17.1 conference, i.e., the time between
June 20, 2019 and July 10, 2019, shall be deemed excludable time in any computation of time
under the requirement of the Speedy Trial Act. Additionally, based on information provided by
the Motion and representations made by counsel for the parties, the court finds that this case is so
unusual and so complex due to the nature of the prosecution, the existence of novel questions of
fact and law, and the amount of discovery, it would be unreasonable to expect adequate preparation
for pretrial proceedings or for the trial within the time limits established by the Speedy Trial Act.
See 18 U.S.C. 3161(h)(7)(B)(ii).


       IT IS THEREFORE ORDERED:
       1. This case is designated complex pursuant to the standards set forth in 18 U.S.C.
          3161(h)(7)(A) and (B).

       2. The jury trial now set for September 10, 2019 is cancelled.
       3. A status conference shall be held on October 15, 2019 at 10:00 a.m. to discuss case
          progression and a potential trial setting.
4. The Court further finds that the time between today’s date and October 15, 2019 shall
   be deemed excludable time in any computation of time under the requirements of the
   Speedy Trial Act, because this case is “unusual and complex,” and is exempted from
   the time restrictions of the Speedy Trial Act, 18 U.S.C. 3161(h)(7)(B)(ii).

Dated this 10th day of July, 2019.

                                            BY THE COURT:

                                            s/ Susan M. Bazis
                                            United States Magistrate Judge




                                       2
